                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 14, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MANUEL QUINONES JR,                          §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-190
                                             §
JOE FRANK GARZA, et al,                      §
                                             §
        Defendants.                          §

                     ORDER ADOPTING MEMORANDUM AND
                     RECOMMENDATION TO DISMISS CASE

       On October 2, 2019, United States Magistrate Judge B. Janice Ellington issued her

“Memorandum and Recommendation to Dismiss Case” (D.E. 15). Plaintiff was provided

proper notice of, and opportunity to object to, the Magistrate Judge’s Memorandum and

Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No.

2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 15), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge.           Accordingly, this action is
1/2
DISMISSED WITH PREJUDICE as frivolous until such time as Plaintiff satisfies the

conditions set forth in Heck v. Humphrey, 512 U.S. 477 (1994). Because this dismissal

meets the requirement of a “strike” for purposes of 28 U.S.C. § 1915(g), the Clerk of the

Court is directed to forward a copy of the Memorandum and Recommendation to the

Manager of the Three Strikes List for the Southern District of Texas at

Three_Strikes@txs.uscourts.gov.

      ORDERED this 14th day of November, 2019.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
